Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19, 21 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 and 02/27/2020 was filed after the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-10, 12-13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura Masumi et al. JP 2020-030686 (“Nomura”) in view of Gulino et al. US Pub. No. 2020/0004259 (“Gulino”).
Regarding claim 1, Nomura teaches a non-transitory, computer-readable medium on which is stored a computer program that, when executed by a computer, performs a method for controlling a target system [gas turbine 10] based on operational data of the target system, the method comprising:
The plant shown in FIG. 1 includes a gas turbine 10, a generator 15, a device 20 for controlling and monitoring the operation of the gas turbine 10

 receiving first data of at least one source system, 
training a first machine learning model [device 30 – see fig. 1 and 2] component of a machine learning system with the received first data, 
As shown in FIG. 2, the prediction device 30 includes a data collection unit 31, a data storage unit 32, a data extraction unit 33, a prediction model construction unit 34, a prediction unit 35, an output unit 36, a storage unit 37, Is provided.

[read page 3] The data extraction unit 33 extracts data necessary for constructing a prediction model from the process data collected by the data collection unit 31. For example, the data extraction unit 33 extracts data of a type necessary for constructing a prediction model, and extracts a value in a necessary range (such as removal of outliers). The type of data necessary for constructing the prediction model is a prediction model for predicting the combustion vibration of the combustor 12, for example, vibration data obtained by measuring the vibration of combustion air inside the combustor 12 (or high-speed vibration data. Data obtained by frequency analysis by Fourier analysis), the opening degree command values of the fuel flow control valves 16Ato 16C, the inlet temperature of the turbine 13, the angle of the IGV 17, and the like.  

[read page 4] For example, the prediction model construction unit 34 learns the relationship between the process data extracted by the data extraction unit 33 using the values of predetermined input variables as input values and the predetermined output variables as output values, Build a calculation model.

the first machine learning model component is trained to generate a prediction on a state of the target system, generating an uncertainty estimate of the prediction [see Fig. 5-7 and read pages 6-7; read further page. 9], 
[read page 4] The prediction model construction unit 34 constructs a prediction model for predicting an operating state of a plant or a mechanical device by a statistical method such as a multiple regression analysis or a Gaussian process regression, a machine learning such as a random forest, a deep learning such as a neural network, or the like.  Further, the prediction model construction unit 34 constructs an error calculation model for calculating an error (variation and uncertainty of prediction) of the constructed prediction model.

the method further comprising: 
receiving an operational data of the target system, controlling the target system in accordance with the received operational data of the target system by means of selecting a control action by optimization using the first machine learning model component and arranging to apply the uncertainty estimate generated with the first machine learning model component in the optimization [see Fig. 8-13; read pages 7-8, 10-11].
[read page 4 ] The prediction error is added to or subtracted from the predicted value so that the value indicates The prediction unit 35 outputs a predicted value after addition or subtraction (after correction) as a final predicted value.

[read page 10] The state monitor 38 monitors the process data. Specifically, the state monitoring unit 38 compares the process data with a threshold set for each process data, and determines that the process data is abnormal if the process data deviates from the threshold. The threshold used for the determination may be set based on the prediction model constructed by the prediction model construction unit 34. The state monitoring unit 38 may perform the threshold determination with the final predicted value predicted by the prediction unit 35 based on the process data as a monitoring target.

When the state monitoring unit 38 determines that the operation is abnormal, the operation amount determination unit 39 determines an operation amount and a control value of a plant or a mechanical device for avoiding the abnormality. For example, when the level of the combustion vibration is high, the operation amount determination unit 39 determines whether the operation amount in the direction of decreasing the level of the combustion vibration (for example, how much the opening degree of the fuel flow control valve 16A is reduced……

Nomura does not teach training a second machine learning model component of the machine learning system with second data, the second machine learning model component is trained to generate a calibrated uncertainty estimate of the prediction and arranging to apply the calibrated uncertainty estimate generated with the second machine learning model component in the optimization.
Gulino teaches a computing system that includes one or more machine-learned models associated with detecting objects based at least in part on sensor data, one or more machine-learned models configured to generate predictions in association with objects where the computer system may additionally generate uncertainty data including data indicative of an uncertainty associated with the prediction.  Specifically, Gulino teaches teach training a second machine learning model component of the machine learning system with second data, the second machine learning model component is trained to generate a calibrated uncertainty estimate of the prediction and 
[0038] More particularly, in some examples, a model configured to generate uncertainty data associated with object detections and/or object predictions may provide a continuous, calibrated uncertainty in association with a perception system or prediction system output. Such a model can be trained by analyzing the joint probability of all outputs given a set of input data. As a specific example, a Bayesian binary classifier may be used in some examples, also referred to as a Gaussian naïve Bayes. Using such a model, underlying data can be analyzed to produce a true estimate of probabilities given a distribution of the inputs seen during training of the machine-learned model. In this manner, a continuous calibrated uncertainty can be provided whereby the probability is continuous between a value of zero and one and is not a discrete value of zero or one as may be the case with the outputs of many classifiers. Uncertainty can be calibrated such that it is representative of a true distribution. A true probability distribution having a calibrated uncertainty may provide actionable levels of uncertainty. As a contrast, many discriminative models are trained to provide classifications for a most confident determination which is close to zero or one.

[0109] FIG. 9 is a flow chart diagram depicting an example process 600 for providing a machine-learned model to generate uncertainty data in association with object classification of a perception system. In some examples, process 600 may be performed by an uncertainty system 302 of vehicle computing system 102. While process 600 is depicted with respect to object classification, it will be appreciated that similar processes may be used to provide machine-learned models for object tracking or object classification, for example.

[0110] At 602, one or more machine-learned models are provided that include a calibrated uncertainty for object classification. At 604, the one or more machine-learned models are configured to generate data indicative of an object classification. At 606, the one or more machine-learned models are configured to generate a probability distribution of an object classification.

[0112] A generative classifier can produce a real probability distribution of a class given the input data. The use of a classifier that produces a real probability distribution may be contrasted with discriminative classifiers that use stochastic gradient descent (SGT) in order to minimize an arbitrary loss function. Such classifiers provide a loss function that is designed to push the distribution on the class probabilities from the model to as close to possible as the ground truth. The result of such a classifier may be to cause the distribution produced by the classifier to be very close to either zero or one depending on the true class. By contrast, a Bayesian generative classifier may analyze the underlying data and produce a true estimate of the probabilities given the distribution of inputs seen during training time.

arranging to apply the calibrated uncertainty estimate generated with the second machine learning model component in the optimization.
[0028] According to some example embodiments, an uncertainty system may additionally or alternatively determine an uncertainty associated with object predictions. Data indicative of an uncertainty associated with an object prediction can be provided to the motion planning system, in addition to the data indicative of the object prediction. By way of example, the one or more second machine-learned models may generate an object prediction, such as a predicted trajectory of an object. The uncertainty system can determine an uncertainty associated with the object prediction. Data indicative of the uncertainty associated with the object prediction can then be provided to the motion planning system to aid in motion planning processes.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nomura and Gulino since both are in the same filed of endeavor (implementing learning system to predict on a state of a target and generate an uncertainty estimate of the prediction).  Gulino specifically teaches training a second machine learning model component of the machine learning system with second data, the second machine learning model component is trained to generate a calibrated uncertainty estimate of the prediction and arranging to apply the calibrated uncertainty estimate generated with the second machine learning model component in the optimization would further increase the confidence level of the prediction.  Thus improve system performance.
Regarding claim 2, Nomura teaches the uncertainty estimate of the prediction is generated by one of the following: the first machine learning model component, the second machine learning model component, an external machine learning model component [30 of fig. 2].
Regarding claim 5, Nomura teaches the source system is the same as the target system [from sensor of the target system – read page 3].
Regarding claim 6, Nomura does not teach the source system is a simulation model corresponding to the target system.  However, examiner takes official notice that such feature is old and well known in the art of neural network.  One of ordinary skill in the art would motivated the provide such feature in order to accurately training a learning system with a base condition.
Regarding claim 7, Nomura teaches the source system is a system corresponding to the target system [read page 9].
Regarding claim 8, Nomura teaches the first machine learning model component is one of the following: a neural network, a denoising neural network, a generative adversarial network, a variational autoencoder, a ladder network, a recurrent neural network, a random forest [Read page 4 – The predict model…..such as random forest].
Regarding claim 9, Gulino teaches the second machine learning model component is one of the following: a neural network, a denoising neural network, a generative adversarial network, a variational autoencoder, a ladder network, a recurrent neural network, a random forest [0125 - the machine-learned models 1010 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks or other types of models including linear models and/or non-linear models. Example neural networks include feed-forward neural networks, recurrent neural networks (e.g., long short-term memory recurrent neural networks), convolutional neural networks, or other forms of neural networks].
Regarding claim 10, Nomura in view of Gulino teaches the second data is one of the following: the first data; out-of-distribution data [0038 - a model configured to generate uncertainty data associated with object detections and/or object predictions may provide a continuous, calibrated uncertainty in association with a perception system or prediction system output. Such a model can be trained by analyzing the joint probability of all outputs given a set of input data].
Regarding claims 12-13, 16-18, they are directed to a system to implement the computer program that, when executed by a computer, performs a method steps as set forth in claims 1-2, 5-10.  Therefore, they are rejected on the same basis as set forth hereinabove.
Allowable Subject Matter
Claims 3-4, 11, 14-15, 19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-4, 11, 14-15, 19, 21 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2019/0369503 to YPMA et al. teach a technique to generate predicted data for control or monitoring of a production process to improve a parameter of interest.  Specifically, YPMA et al. further teach a uncertainty level can be calculated (by analysis of the distribution of performance data), derived from benchmarking predicted data to already modeled data, derived from comparing measured performance data to predicted data or determined by the user based on a visualization of the data.
US Pub. No. 2018/0204116 to Evans et al. teach methods, systems, and apparatus, including computer programs encoded on computer storage media, for improving operational efficiency within a data center by modeling data center performance and predicting power usage efficiency.  Specifically, Evans et al. teach the system trains several machine learning models to produce an ensemble of models that each predict an average future power usage effectiveness (PUE) given a potential data center setting slate as model input (330). The system trains each machine learning model on one of the created datasets. The models use supervised learning algorithms to analyze training data and produce inferred functions.  During training, the model training subsystem uses techniques of deep learning including batch normalization, dropout, rectified linear units, early stopping, and other techniques to train the models. The system can train models using bootstrapping to obtain estimates of the mean and variance for each prediction which allows the models to incorporate uncertainty into their predictions. By incorporating uncertainty, models operate in a more stable manner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115